Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are currently pending and are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,149,038.  Thus, the priority date of the instant invention is April 17th, 2015.  

							IDS

	The information disclosure statements (IDS) submitted on 12/4/19 and 06/09/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gangjee et al. (J. Med. Chem., 2013, Vol. 56, No. 7, pgs. 1-45, cited by applicant and filed on an IDS 1449).
Gangjee et al. teach structure activity relationship of potent cytotoxic anti-microtubule agents and analogues thereof as anti-tumor agents (see abstract).  Specifically, Gangjee et al. teach compound 3 and its ability to inhibit growth of MDA-MB-435 cells (breast cancer cells) and its effectiveness in depolymerizing microtubules

    PNG
    media_image1.png
    130
    188
    media_image1.png
    Greyscale
 (see table 1, compound 3, pg. 36; instant claims 1-2).  This compound anticipates instant formula III wherein R3, R4, and R2 are C1 alkyl or CH3 and R1 is first moiety of R1.  Additionally, Gangjee et al. teach that the compounds were tested both in vitro and in vivo and were added to solutions of either 10% DMSO in saline/Tween 80 (i.e. a pharmaceutical composition; see pg. 18; instant claims 3-4).  

Accordingly, the teachings of Gangjee et al. anticipate claims 1-4.
Other Matters:  The examiner further acknowledges that the compound of Formula IV is free of the art. The closest art is Effland et al. (U.S. 4,983,608) who teach a substituted pyrimdineamines and pyrimidinediamines as memory enhancing agents (see abstract).  However, Effland et al. teach R as a pyrrole and which is not a choice for R in the compound of formula IV.  Similarly, compound of formula V is also free of the art.  The closest art is Jordan et al. (WO 98 98382, cited by applicant and filed on an IDS 1449) who teach pyrrolo[2,3-d]pyrimidine antifolates that are effective in treating psoriasis and arthritis (see abstract). Importantly, Jordan et al. teach compound of example 39:

    PNG
    media_image2.png
    245
    718
    media_image2.png
    Greyscale
(see pgs. 124-125).  However, such compound failed to recite a propyl group and X found in instant formula V.  As a result, such formulae are non-obvious and said claims are allowed herein.

Conclusion
Claims 5-10 are allowed but claims 1-4 are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/12/2021